



Form 10-Q [ntnx-04302019x10qxq319.htm]


Exhibit 10.2
CONFIDENTIAL


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED, AND THE EXCLUDED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH
THREE ASTERISKS [***].


Original Equipment Manufacturer (OEM) Purchase Agreement
Agreement No.            
This Original Equipment Manufacturer (OEM) Purchase Agreement (“Agreement”) is
made and entered into by and between SUPER MICRO COMPUTER INC. (“Supplier”), a
Delaware corporation having its principal place of business at 980 Rock Avenue,
San Jose, CA 95131 and NUTANIX, INC. (“OEM”), a Delaware corporation and an
original equipment manufacturer having its principal place of business at 1740
Technology Drive, Suite 150, San Jose, California, 95110, United States.
TERMS AND CONDITIONS


1.
TERM OF AGREEMENT

This Agreement is effective as of May 16, 2014 (“Effective Date”) and will
continue thereafter until terminated in accordance with this Agreement.
2.
PRODUCTS

Under the terms of this Agreement OEM may purchase servers and computer
components listed on Exhibit A as updated in writing by the parties hereto on a
quarterly basis (“Product(s)”) as an original equipment manufacturer. Additional
Products may be ordered by mutual agreement.
3.
PRICE

The current prices (“Prices”) for Product purchased hereunder are listed on
Exhibit A and will be updated in writing by the parties hereto on a quarterly
basis (“Price List”). Prices include drop shipment handling fee; there shall be
no additional drop shipment handling fee. Both parties shall proactively plan
and implement cost reduction plan on quarterly basis. Supplier agrees to make
reasonable commercial efforts to reduce cost on a continuing basis to make the
price more competitive in the market.
4.
PURCHASE ORDERS

4.1 OEM may order Products by submitting written purchase orders or orders via
XML to Supplier (each an “Order”). Purchase orders will contain, at a minimum;
(i) Product part number, (ii) Product quantity, (iii) requested delivery dates,
(iv) Product Price, and (v) delivery address. OEM’s tax exemption certificate
number to be provided as a blanket for all production items, if applicable.
Orders containing the information listed in this Section 4.1 will be accepted by
Supplier [***].
4.2 All Orders will be exclusively governed by the terms and conditions of this
Agreement, notwithstanding any contrary terms and conditions contained on any
OEM purchase order or Supplier acknowledgment thereof.
5.
LIMITED USE

In order to control the quality of Products and any after sales service, OEM may
use the Products solely for integration into systems or subsystems designed by
OEM and or assembled for OEM for sale or lease in its regular course of
business. OEM expressly agrees that it will use Product ordered only for this
purpose.





--------------------------------------------------------------------------------





6.
NON-BINDING FORECAST

To assist Supplier with respect to planning, OEM may, from time-to-time, provide
Supplier with a quarterly non-binding forecast and a six-month rolling
non-binding forecast [***].
[***]
7.
RESCHEDULES AND CANCELLATIONS

OEM may reschedule or cancel any Order provided that Supplier receives written
notice prior to later of: (i) date the Products with respect to such Order are
shipped; or (ii) the deliver date specified on such Order. OEM’s liability with
respect to any canceled or rescheduled Orders is set forth in Section 9.
8.
[INTENTIONALLY LEFT BLANK]

9.
INVENTORY LIABILITY

9.1 OEM shall have no liability for any inventory other than non-standard
material, defined as those finished goods, WIP [***] and raw material set forth
in Exhibit C (“Non-Standard Material”). Inventory liability for Non-Standard
Material shall be as follows:
a. [***]
b. Obsolete Inventory: OEM shall take receipt of Non-Standard Material inventory
that is: (i) aged inventory for a period of [***], and (ii) is not included in
the monthly forecast (the “Obsolete Inventory”). [***]
9.2 Supplier will undertake reasonable efforts to reduce Excess Inventory and
Obsolete Inventory through open order cancellations, return for credit programs,
reworks or allocation to alternative programs (if available and appropriate) for
a period not to exceed thirty days beyond end customer demand change.
9.3 Both parties shall meet monthly regarding Excess Inventory and Obsolete
Inventory to determine the best method to mitigate OEM’s potential inventory
liability. Inventory liability for Non-Standard Material will be evaluated
monthly or as mutually agreed by the parties.
10.
PAYMENT

10.1 [***]
10.2 [***]
11.
TAXES

OEM will be responsible for all taxes with respect to Orders for Products placed
by OEM (except Supplier’s income taxes), unless OEM provides Supplier with tax
exemption documentation required by the applicable taxing authority.
12.
DELIVERY TERMS

12.1 Title. Title to the Products and all risk of loss or damage thereto will
pass to OEM according to the following delivery term: [***].
12.2 Time. Supplier will use commercially reasonable efforts to ship Products
from its warehouse by the shipment date specified on the Order, provided that
the date of shipment will be [***]. Supplier will use best commercial efforts to
make shipment within no more than [***] from Order date for any other inventory,
or inform OEM within 24 hours from the date of the placement of the Order if
Supplier cannot make the shipment within [***] from Order date.
13.
SHORTAGE






--------------------------------------------------------------------------------





In the event of a shortage of any Products, Supplier will first fulfill OEM’s
Order in quantities equal to the order rate as measured by the monthly order
rate during the preceding three-month period (the “Order Rate”). Supplier will
use its best commercial efforts to satisfy OEM’s demand in excess of the Order
Rate.
14.
ENVIRONMENTAL COMPLIANCE

Supplier represents and warrants that no Products sold by or otherwise
transferred by Supplier to OEM contain: lead, cadmium, mercury, hexavalent
chromium, polybrominated biphenyls (PBBs), polybrominated biphenyl ethers
(PBDE), or any other hazardous substances the use of which is restricted under
EU Directive 2011/65/EU (8 June 2011) (RoHS Recast); chemicals restricted under
the Montreal Protocol on ozone-depleting substances or the law of the countries
into which Product is shipped; or other materials restricted by applicable law
unless expressly agreed otherwise by OEM in writing in advance. From time to
time, OEM may request evidence of Supplier’s compliance with EU Directive
2011/65/EU, and Supplier shall make best efforts to provide this information in
a timely manner.
15.
INCOMING INSPECTION AND ACCEPTANCE

OEM may conduct incoming inspection testing to confirm that the Product conforms
to any mutually agree upon specification. Product found to be nonconforming or
otherwise fails to operate (“DOA”) within the greater of: (i) initial 45 days
period from the delivery date, or (ii) the period set forth in the warranty
table on Exhibit B, may be returned by OEM to Supplier for replacement. Supplier
will replace the Products within fifteen (15) business days. Product returned by
OEM must be in Supplier’s standard packaging or similar packaging agreed to by
the parties. Transportation charges associated with the replacement (a) to be
shipped from OEM to Supplier will be borne by OEM and reimbursed by the
Supplier, (b) to be shipped back to OEM, or original delivery destination (as
directly by OEM) will be borne by Supplier.
16.
EPIDEMIC FAILURES

Epidemic Failures. For purposes of this Agreement, “Epidemic Failure Event”
shall mean the Product failures (i) having a similar cause related to a
particular component, verified by the supplier, and by OEM, or an independent
third party on behalf of OEM, (ii) occurring at any time during the applicable
warranty period (as set forth in Section 17) with respect to the particular
Product (iii) resulting from defects in materials, workmanship, manufacturing
process or design or failure to conform with the Specifications, (iv) [***].
Upon occurrence of an Epidemic Failure Event, the remedies of this Section 16
shall apply to the entire Product population affected by the root cause failure
until corrective action is complete. Supplier’s obligation to ensure that
components meet the Specification include, but are not limited to, incoming
quality control, sub-tier audits, statistical process control, control of
workmanship, outgoing quality inspection and all other relevant elements of
quality set forth in this Agreement.
Notwithstanding the foregoing, this Section 16 shall apply or be enforced with
respect to third party components listed below only during the respective
warranty period set forth in Section 17:
[***]
Upon occurrence of an Epidemic Failure Event, OEM shall promptly notify
Supplier, and shall provide, if known and as may then exist, a description of
the failure, and the suspected lot numbers, serial numbers or other identifiers,
and delivery dates, of the failed Products. OEM shall make available to
Supplier, samples of the failed Products for testing and analysis. Upon receipt
of product from OEM, Supplier shall promptly provide its preliminary findings
regarding the cause of the failure. The parties shall cooperate and work
together to determine the root cause. Thereafter, Supplier shall promptly
provide the results of its root cause corrective analysis, its proposed plan for
the identification of and the repair and/or replacement of the affected
Products, and such other appropriate information. Supplier shall recommend a
corrective action program which identifies the affected units for repair or
replacement, and which minimizes disruption to the end user. OEM and Supplier
shall consider, evaluate and determine the corrective action program.
Upon occurrence of an Epidemic Failure Event, Supplier shall: (a) at OEM’s
option: (i) either repair and/or replace the affected Products; or (ii) provide
a credit or payment to OEM in an amount equal to (a) the cost to OEM for
qualified, replacement Products acceptable to OEM; and (b) all labor, equipment
and processing costs incurred by OEM or third parties in the implementation of
the corrective action program, including test procedures, test equipment, the
testing of Products, the cost of repairing and/or replacing the affected
Products; and (c) reasonable freight, transportation, customs, duties,
insurance,





--------------------------------------------------------------------------------





storage, handling and other incidental shipping costs incurred by OEM in
connection with the repair and/or replacement of the affected Products.
17.
LIMITED WARRANTY AND DISCLAIMER

17.1 Supplier hereby represents and warrants that the Product(s) will conform to
the Product specification and documentation during the periods set forth in
Exhibit B under the heading “Super Micro Limited Warranty.”
17.2 EXCEPT FOR THE WARRANTIES SET FORTH IN THIS AGREEMENT, THE FOREGOING STATES
THE SOLE WARRANTY AND EXCEPT AS SET FORTH IN WRITING IN THIS AGREEMENT, SUPPLIER
MAKES NO PERFORMANCE REPRESENTATIONS, WARRANTIES, OR GUARANTEES, EITHER EXPRESS
OR IMPLIED, ORAL OR WRITTEN, WITH RESPECT TO THE PRODUCTS AND ANY SERVICES
COVERED BY OR FURNISHED PURSUANT TO THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
ANY IMPLIED WARRANTY (A) OF MERCHANTABILITY, (B) OF FITNESS FOR A PARTICULAR
PURPOSE, OR (C) ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING, OR USAGE
OF TRADE. THE PROVISIONS OF THE FOREGOING LIMITED WARRANTY AND WARRANTY
DISCLAIMER ARE REFLECTED IN THE PRODUCT PRICES.
17.3 Stored Data. OEM will be responsible for saving or backing up data
contained in any Product returned to Supplier for in-warranty or out-of-warranty
repairs or service. SUPPLIER WILL HAVE NO RESPONSIBILITY FOR SUCH DATA AND WILL
HAVE NO LIABILITY ARISING OUT OF ANY DAMAGE TO OR LOSS OF SUCH DATA WHILE THE
PRODUCT IS IN SUPPLIER’S POSSESSION.
18.
LIMITATION OF LIABILITY

[***]
19.
INDEMNIFICATION

19.1 Subject to Section 19.2 below, each Party agrees to defend, indemnify and
hold the other Party its officers, directors, agents, distributors, resellers,
customers and employees harmless from and against any and all claims, damages,
costs, expenses (including, but not limited to, reasonable attorney’s fee and
costs) or liabilities that may result, in whole or in part, from, with respect
to each party’s obligations to the other party: its gross negligence, willful
misconduct, or infringement of intellectual property rights of any third party;
and with respect to Supplier’s obligations to OEM: damage to personal property
or personal injury resulting from the Products.
19.2 Each indemnifying party’s obligations as stated in this Section 19 are
subject to the following condition and exclusion: the indemnified party must
give the indemnifying party prompt notice of the claim, sole control of its
defense, and all reasonable cooperation.
19.3 Limitations. Notwithstanding the foregoing, neither party shall have any
obligation hereunder for claims, actions or demands under this Section 19 to the
extent resulting from each party’s use of the other’s product, component or
software in a combination which violates the intellectual property rights of
third parties.
20.
NOTICE

Any notice required or permitted under the terms of this Agreement, or when any
statute or law requiring the giving of notice, may be delivered (i) by
registered airmail or registered courier service, or (ii) by electronic mail, if
properly posted and sent to the relevant party at the address set forth below or
to such changed address as may be given by either party to the other by such
written notice. Any such notice shall be deemed to have been given upon receipt
or upon the tenth (10th) day after having been dispatched in the manner provided
above, whichever is earlier.







--------------------------------------------------------------------------------





For Supplier: Super Micro Computer, Inc.
980 Rock Avenue
San Jose, CA 95131
Phone: ________________________
Facsimile: ________________________




For OEM:
 
Nutanix, Inc.
 
 
 
1740 Technology Drive, Suite 150
 
 
 
San Jose, California 95110
 
Attn:
 
Legal Counsel
 
Phone:
 
855-NUTANIX (688-2649)
 
Facsimile:
 
408-916-4039
 
21.
CONFIDENTIAL INFORMATION

21.1 During the Term of the Agreement, OEM and Supplier may, each as
“Recipient,” receive or have access to certain information of the other party,
each as “Discloser,” that is identified as Confidential Information, including,
though not limited to, information or data concerning the Discloser’s Products
or Product plans, business operations, strategies, customers and related
business information. Either Party’s quotes or other pricing information shall
be considered Confidential Information regardless of whether it is separately
identified as such. Recipient will protect the confidentiality of Confidential
Information with the same degree of care as Recipient uses for its own similar
information, but no less than a reasonable degree of care. Confidential
Information may be used only by those employees of Recipient who have a need to
know such information for the purposes of this Agreement. OEM and Supplier each
acknowledge that all Supplier software, technical manufacturing information and
forecasts are deemed Confidential Information, which will be protected for a
term of five (5) years from the date of disclosure. Further, Supplier agrees
that it shall make no use of any software provided to Supplier by OEM other than
as explicitly set forth herein.
21.2 Exclusions. The foregoing confidentiality obligations will not apply to any
information that is (a) already known by Recipient prior to its first disclosure
by Discloser and not otherwise subject to a duty of confidentiality,
(b) independently developed by Recipient prior to or independent of the
disclosure without use of Discloser’s Confidential Information, (c) publicly
available through no fault of Recipient, (d) rightfully received from a third
party with no duty of confidentiality, (e) disclosed by Recipient with
Discloser’s prior written approval, or (f) disclosed under operation of law.
22.
INTELLECTUAL PROPERTY

22.1 Under the terms of this Agreement, neither party hereto acquires any right
to any of the other party’s trademarks, patents, service marks, trade names,
copyrights, commercial symbols, goodwill, or other form of intellectual or
commercial property of Supplier, nor any physical media on which it is delivered
or stored regardless of location, and may not use such property or rights in any
manner other than as explicitly set forth herein. Each party hereto acknowledges
that it does not have and will not have any right to enhance or reverse engineer
the Product except (i) in connection with OEM’s support and testing efforts and
making modification and additions to software, (ii) as authorized by Supplier,
or (iii) as explicitly stated herein.
22.2 Software Products. Each party acknowledges that any software products
provided to it by the other party hereunder (“Software Product”) constitutes
only discrete copies of software, the media in which it is stored, and related
documentation, as shipped to OEM. Nothing herein transfers any right, title or
interest in the software or any intellectual property rights therein from one
party to the other. Supplier’s use or distribution of the OEM’s Software
Products requires and is subject to a separate software license agreement.
23.
PRODUCT DISCONTINUANCE; SUPPLY CONTINUITY; END OF LIFE

23.1 Supplier may discontinue manufacture of any Product of Supplier in its sole
discretion (“Product Discontinuance”), by providing OEM with [***] prior written
notice. OEM may continue to place Orders and purchase Products from Supplier
during the [***] notice period according to the terms and conditions, including
but not limited to pricing, Orders, and delivery dates, available prior to the
Product Discontinuance notice. Following any termination of the Agreement, OEM
may continue to





--------------------------------------------------------------------------------





place orders for Products for a period of [***] from the date of termination
(the “Supply Continuity Period”). During such period the terms and conditions of
this Agreement, including but not limited to the payment of fees, shall continue
with respect to orders placed during the Supply Continuity Period.
23.2 Supplier may discontinue the availability of third party supplied
components (such as drives and memory) by providing OEM with [***] prior written
notice (an “End of Life Notice”). OEM may continue to place Orders and purchase
Products from Supplier during the End of Life Notice according to the terms and
conditions, including but not limited to pricing, Orders, and delivery dates,
available prior to the End of Life Notice. Notwithstanding the foregoing, OEM
may place “Last-Time-Buy” Orders.
24.
ARBITRATION

The parties shall settle any controversy arising out of this Agreement by
arbitration in Santa Clara County, California in accordance with the rules of
the American Arbitration Association. A single arbitrator shall be agreed upon
by the parties or, if the parties cannot agree upon an arbitrator within thirty
(30) days, then the parties agree that a single arbitrator shall be appointed by
the American Arbitration Association. The arbitrator may award attorneys’ fees
and costs as part of the award. The award of the arbitrator shall be binding and
may be entered as a judgment in any court of competent jurisdiction.
Notwithstanding anything to the contrary, nothing in this Section shall prevent
either party from seeking specific performance, including but not limited to
injunctive relief in a court of competent jurisdiction.
25.
TERMINATION

25.1 Term. The term of this Agreement shall commence on the Effective Date and
continue for a period of three (3) years (“Initial Term”) and shall thereafter
be automatically renewed for additional one (1) year period unless either party
gives written Notice of termination at least one-hundred and eighty (180) days
before the anniversary of the Initial Term or of any renewal term, as
applicable.
25.2 Payment Breach. Except as otherwise provided herein, Supplier may suspend
acceptance of Orders in the event OEM fails to cure any breach of a payment
obligation hereunder within [***] of written notice from Supplier describing the
breach provided such suspension terminates upon the earlier of: (i) resolution
of the payment dispute; or (ii) executive management of the parties agree to
meet to resolve the payment dispute.
25.3 Termination for Cause. Either party may terminate this Agreement at any
time if: (i) the commencement of a proceeding that will lead to the dissolution
of the other party’s corporate entity or the cessation of its business
operations without an assignment to a surviving entity, (ii) the other party
commits a material breach of this Agreement which remains uncured more than
[***] after written notice of such breach from the non-breaching party, or
(iv) the other party commits a breach of a material obligation hereunder which
by its nature is incurable.
25.4 Effect of Termination or Expiration. In the event of a termination or
expiration of this Agreement, the provisions of this Agreement will continue to
apply to all Orders placed by OEM prior to the effective date of such
termination of expiration, except for any Order, or portion thereof, canceled
pursuant to “Termination for Cause.”. Termination or expiration of this
Agreement will not, however, relieve or release either party from making
payments which may be owing to the other party under the terms of this
Agreement.
26.
EXPORT REGULATION COMPLIANCE

Each party acknowledges and agrees that its respective exports of any Product or
any Proprietary Information shall comply with the United States Export
Administration Act as amended from time to time, with the Export Administration
Regulations promulgated from time to time hereunder, all other export laws and
regulations of the United States and all amendments, modifications or additions
thereto, including all laws and regulations relating to re-export.
27.
RELATIONSHIP OF PARTIES

The relationship of Supplier and OEM established by this Agreement is that of
independent contractor. Nothing contained in this Agreement may be construed to
(i) give either party the power to direct and control the day to day activities
of the other, (ii) constitute the parties as partners, joint ventures, co-owners
or otherwise participants in a joint or common undertaking, or (iii) allow OEM
to create or assume any obligation on behalf of Supplier for any purpose
whatsoever. All financial obligations associated with OEM’s business are the
sole responsibility of OEM.





--------------------------------------------------------------------------------





28.
GOVERNING LAW

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of California excluding its conflict of law rules and
principles. The parties agree that the proper and exclusive jurisdiction and
venue of any legal action brought in connection with this Agreement shall be in
the Federal or State courts located in Santa Clara County in the State of
California. The United Nations Convention on Contracts for International Sale of
Goods does not apply to this Agreement.
29.
FORCE MAJEURE

Neither party will be liable to the other for its failure to perform any of its
obligations hereunder during any period in which such performance is delayed by
circumstances beyond its reasonable control including, but not limited to
earthquake, fire, flood, war, embargo, strike, and riot, the intervention of any
governmental authority or any other similar situation or circumstances which is
beyond such party’s control and renders such party unable to secure materials
and transportation facilities (a “Force Majeure Event”). If a Force Majeure
continues for more than ten (10) days, the party injured by the inability of the
other to perform will have the right to (a) immediately terminate this Agreement
by providing written notice, or (b) treat this Agreement as suspended during the
delay and reduce any commitment in proportion to the duration of the delay,. The
party claiming a Force Majeure Event shall use best efforts to mitigate or
eliminate the impact of such “Force Majeure” and shall attempt to resume the
performance of obligations delayed or impeded by such event.
30.
ASSIGNMENT

OEM may not assign or otherwise transfer its rights or obligations under this
Agreement without prior written consent of Supplier, which will not be
unreasonably withheld. The foregoing notwithstanding, OEM may assign this
Agreement in the case of a merger or acquisition involving the majority of OEM’s
assets. The assignee’s ability to place Orders according to this Agreement will
be limited to Orders with respect to the OEM’s products (and updated versions of
the same) as of the date of such assignment.
31.
ATTORNEY FEES

In the event of any litigation or arbitration hereunder, the arbitrator or court
will award costs and reasonable attorney’s fees to the prevailing party.
32.
SEVERABILITY

The terms of this Agreement are severable. If any term is held invalid, illegal,
or unenforceable for any reason whatsoever, such term will be enforced to the
fullest extent permitted by applicable law, and the validity, legality, and
enforceability of the remaining terms will not in any way be affected or
impaired thereby.
33.
ENTIRE AGREEMENT

This Agreement and its Exhibits constitute the entire agreement of the parties
with respect to the subject matter hereof, and supersedes and replaces all prior
oral or written agreements, representations and understandings of the parties
with respect to such subject matter. Except as expressly provided for herein,
this Agreement may be changed only by written amendment signed by the parties.
34.
SURVIVAL

Except as stated to the contrary herein, all obligations herein which by their
terms or nature survive termination of this Agreement will continue thereafter
until fully performed.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this agreement effective as of the
date first written above.


 
 
 
 
 
Supplier:
 
OEM:
 
Super Micro Computer, Inc
 
NUTANIX INC.
 
 
 
 
 
 
By:
/s/ Robert Aeschliman
 
By:
/s/ Kenneth Long
Name:
Robert Aeschliman
 
Name:
Kenneth Long
Title:
General Counsel
 
Title:
VP of Accounting












--------------------------------------------------------------------------------





EXHIBIT A
PRODUCT AND PRICE LIST
[PROVIDED QUARTERLY]











--------------------------------------------------------------------------------





EXHIBIT B
WARRANTY
Warranty Coverage Table:


Supermicro Standard Warranty Remedies for OEM Product (coverage dates calculated
from date of invoice)


Eligible Items:


Products set forth on Exhibit A, as updated from time-to-time.


Products set forth on Exhibit A, as updated from time-to-time.


•
Three-year labor1                : 

•
Three-year parts2                    [***]

•
One-year Advance parts replacement services    [***]

•
120 days parts DOA cross ship3            



•
One-year parts2 

•
120 days parts DOA cross ship3            [***]

•
Return within 30 days return for credit4 



•
 Five-year parts2                    [***]

•
120 days parts DOA cross ship3 

•
Return within 30 days return for credit4 



•
 Five-year parts2                    

•
120 days parts DOA cross ship3            [***]

•
Return within 30 days return for credit4 



•
Three-year parts2 

•
120 days parts DOA cross ship3            [***]

•
Return within 30 days return for credit4 



FUSION IO Warranty terms does not include advance cross shipment. Add Fusion IO
Support agreement:
F11-GNR-1T65-CS-3YR
SNS, FUSION-IO IOSCALE,                [***]
1650GB MLC, GOLD NON-
RETURN SUPPORT, 3YR


1.
Labor coverage includes any labor costs incurred for repairs by Supermicro
during coverage period.



2.
Parts coverage includes any material and parts costs incurred for repairs by
Supermicro during coverage period.



3.
In the event a product is dead on arrival (“DOA”), Supermicro shall directly
ship to Nutanix, at’s direction, a replacement product during the coverage
period, which shall begin on the date of Supermicro’s invoice.



4.
Supermicro shall refund a credit for the current value of the product if said
product is returned under the following criteria: (i) the product is returned
for refund during thirty (30) day from Supermicro’s invoice date; and
(ii) Supermicro is unable to repair or replace the product. The date of return
shall be the date Customer ships product to Supermicro as long as the refund
request is made within the thirty (30) day period described in this section.



Remark: Out of Warranty
If returned products are: a) within the warranty period, b) accompanied by the
proper Return Materials Authorization (“RMA”) and c) defective as determined by
Supermicro; Supermicro will, at its option: 1) repair the defective product
within 15 working days, or 2) issue a credit to Nutanix for the current value of
the product. Supermicro has no obligation to repair or replace parts beyond the
three-year warranty period; however, Supermicro may repair or replace provided
that 1) Nutanix pays





--------------------------------------------------------------------------------





for the cost of obtaining the part(s) and 2) the part(s) are available for
purchase. Unless otherwise agreed to in writing by the parties all repairs will
be performed with new parts.











--------------------------------------------------------------------------------





EXHIBIT C
[***]
This EXHIBIT C is incorporated as part of the Original Equipment Manufacturer
(OEM) Purchase Agreement (“Agreement”) which together with this EXHIBIT C, and
other cited Exhibits, Schedules and Addendums, form the entirety of the
Agreements, entered into as of the first date written below, by and between
Super Micro Computer, Inc. (“SMCI”), a Delaware corporation, having a principal
place of business at 980 Rock Avenue, San Jose, CA 95131 and NUTANIX INC.
(“OEM”), a Delaware Corporation, having a principal place of business at 1740
TECHNOLOGY DR. SUITE 400, SAN JOSE, CA, 95110. The terms and conditions set
forth in this EXHIBIT C will be construed and governed by the terms and
conditions set forth in the Agreement.
[PROVIDED PERIODICALLY]
IN WITNESS WHEREOF, the parties have executed this agreement effective as of the
date first written above.


Supplier:
 
OEM:
 
 
Super Micro Computer, Inc
 
 
 
 
 
 
 
 
 
By:
 
 
By:
 
 
Name:
 
 
Name:
 
 
Title:
 
 
Title:
 
 




















































--------------------------------------------------------------------------------





AMENDMENT ONE TO ORIGINAL EQUIPMENT MANUFACTURER (OEM) PURCHASE AGREEMENT


This Amendment One (“Amendment”) to the Original Equipment Manufacturer Purchase
Agreement (“Agreement”) by and between SUPER MICRO COMPUTER INC. (“Supplier”)
and NUTANIX, INC. (“OEM”) is entered into as of November 13, 2017 (“Amendment
Effective Date”). Collectively Supplier and OEM are referred to as the
“Parties”.


RECITALS


A.    The Parties entered into the Agreement as of May 16, 2014.


B    The parties now desire to amend the Agreement to add Nutanix Netherlands
B.V. as a party to the Agreement and to add terms and conditions around the
“Software at Scale” program (further defined below).


NOW THEREFORE, in consideration of the foregoing, and for good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree as follows:


1.
The Parties agree that Nutanix Netherlands B.V., an entity affiliated with
Nutanix, Inc., should be added to the Agreement as a party. Therefore all
references to “OEM” in the Agreement, as amended, shall include both Nutanix,
Inc. and Nutanix Netherlands, B.V.



2.
A new paragraph is added to the end of Section 2 as follows:

In addition to the purchase of Product(s) by OEM, Exhibit D, “Software at Scale”
describes the process and the terms under which Supplier shall sell Software at
Scale Products (as defined in Exhibit D). For additional clarity, the term
“Product(s)” shall not include Software at Scale Products.
3.
Section 8 of the Agreement is deleted in its entirety and replaced with the
following:



8.    APPOINTMENT AS [***]. Supplier [***] such appointment, as a [***] for
Supplier with [***] and the [***]. The services performed as [***] includes the
following:
a.
Life Cycle [***] will [***] and provide such [***]. For the purpose of clarity,
no [***] shall be [***] to them.

b.
[***]. Supplier shall use commercially reasonable efforts to [***] manufacturing
as part of the forecasting mechanism described in Section 6 of the Agreement
[***].

c.
[***]. OEM [***] of Software at Scale Products as part of performing [***] be
solely [***] Software at Scale Hardware (as defined in Exhibit D). OEM [***] the
Software at Scale Hardware and [***]. However, OEM [***] that [***] the Software
at Scale Hardware utilizing [***].



4.
A new Exhibit D is added to the Agreement as attached to this Amendment.



5.
No other changes are made to the Agreement, and following the Amendment
Effective Date, all references to the “Agreement” shall mean the Agreement as
amended by this Amendment.










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.
NUTANIX INC.                NUTANIX NETHERLANDS, B.V.
    
By: /s/ Duston Williams                By: /s/ Kenneth Long            
Title: CFO                     Title: Managing Director 1
Date: November 13, 2017         Date: November 13, 2017


By: /s/ Servais Willie Ngabo        
Title: Managing Director 2
Date: November 13, 2017






ACKNOWLEDGED AND AGREED:
SUPER MICRO COMPUTER, INC.        
By: /s/ Cenly Chon                        
Title: VP, Sales, Strategic Accounts
Date: 11/10/2017









--------------------------------------------------------------------------------





EXHIBIT D
SOFTWARE AT SCALE


This EXHIBIT D is incorporated as part of the Agreement which together with this
EXHIBIT D, and other cited Exhibits, Schedules, and Addendums, form the entirety
of the Agreements entered into as of the Amendment Effective Date. Capitalized
terms not defined below have the definitions set forth in the Agreement.
1.
INTRODUCTION    



This Exhibit D shall enable Supplier to sell Software at Scale Hardware [***]
(defined below) and OEM to license software [***]. Such program shall be
referred to as “Software at Scale”. To facilitate such sales of Software at
Scale Products, [***] in accordance with the terms of Section 4.
The goal of the Software at Scale program is that the End Customer (defined
below) [***] purchasing the Software at Scale Products and includes the
following characteristics:
•
[***] will be made by the [***].

•
The Parties shall enable the End Customer to [***] with Products contemplated
under the Agreement as of the Effective Date of the Agreement.

•
The Supplier shall [***] and OEM shall provide the software license [***] to the
End Customer.

•
Supplier may impose any qualifications to do business [***] and may choose to
[***], at its sole discretion.

•
Provided that the End Customer purchases Nutanix support, OEM shall support the
hardware and software [***] as set forth in Section 6 of this Exhibit D.

•
OEM has no involvement or responsibility for any associated [***] and therefore,
is not qualified for any promotion program for its customers related to its
[***].



2.
DEFINITIONS. Capitalized terms in this Exhibit D shall have the meanings set
forth below.



a.
“[***]” means another entity in the sales channel for the [***] and not use the
[***].

b.
“End Customer” means the last entity who purchases the Software at Scale
Products for their own use and not for resale to another entity.

c.
”Software at Scale [***]” means [***] as described in this Agreement.

d.
“Software at Scale Hardware” means the [***].

e.
“Software at Scale Products” means [***] as part of the Software at Scale
program. These Software at Scale Products shall be designated with the suffix
[***].

f.
“Territory” means the United States of America.



3.    INVENTORY LIABILITY FOR SOFTWARE AT SCALE PRODUCTS
OEM shall provide forecasts for Products that include [***]. For the purpose of
clarity, this Exhibit D does not modify either Party’s obligations with regard
to inventory liability as described in the Agreement, [***] of the Agreement. As
[***] are accepted, the [***].
4.    APPOINTMENT AS [***]
a.
Non-Exclusive Appointment. Supplier [***], and [***] such appointment, to act as
an [***] during the term of Agreement (as described in Section 1 of the
Agreement), solely in accordance with the terms and conditions of this
Agreement.



b.
OEM Marketing Obligations as [***]. OEM shall, at its own expense, market the
Software at Scale program including, advertising, promoting, and soliciting the
sale of the Software at Scale Products [***] consistent with good business
practice. OEM is not qualified for Supplier’s marketing promotion program.






--------------------------------------------------------------------------------







c.
OEM Obligations to Provide Quotes [***]. For expediency purposes, [***]. For the
purpose of clarity, the Parties agree that the sales quotes [***] are not
binding until agreed to in writing [***]. Supplier may reject any such quotes
before they become an Order in its sole discretion.



5.    SUPPLIER OBLIGATIONS
a.
Supplier shall fulfill any [***] that it [***] as part of the processes outlined
in this Exhibit D.



b.
Supplier shall provide End Customers (through the sales channel) with a standard
[***] portion of the [***] consistent with or equivalent to the [***].



c.
As part of fulfilling any Software at Scale Orders, Supplier shall also meet the
following requirements in a timely fashion such that an [***]. At a minimum,
Supplier shall:



i.
[***];



ii.
Maintain a [***] on time ship rate for all Software at Scale Products shipped
based on a [***] lead time;



iii.
[***]; and



iv.
Manage transportation and return material authorization [***] as they arise.



6.    END CUSTOMER SUPPORT
OEM separately sells product support for Product(s) and Software at Scale
Products shipped to End Customers. Provided that the End Customer has purchased
Nutanix support from OEM, either directly or indirectly, OEM shall provide such
support to the [***]. To facilitate such support, upon shipment of the Software
at Scale Hardware, Supplier shall provide OEM with all serial number information
so that OEM can provide such support.





--------------------------------------------------------------------------------





AMENDMENT TWO TO ORIGINAL EQUIPMENT MANUFACTURER (OEM) PURCHASE AGREEMENT


This Amendment Two (“Amendment Two”) to the Original Equipment Manufacturer
Purchase Agreement (“Agreement”) by and between SUPER MICRO COMPUTER INC.
(“Supplier”) and NUTANIX, INC. (“OEM”) is entered into as of October 31, 2018
(“Amendment Effective Date”). Collectively Supplier and OEM are referred to as
the “Parties”.


RECITALS


A.    The Parties entered into the Agreement as of May 16, 2014.


B    The parties now desire to amend the Agreement to delete the existing
Exhibit C and replace it with a new Exhibit C.


NOW THEREFORE, in consideration of the foregoing, and for good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree as follows:


1.
The Parties agree that Exhibit C is deleted in its entirety and replaced with
the following:














--------------------------------------------------------------------------------





CONFIDENTIAL


EXHIBIT C
NON-STANDARD MATERIAL


This EXHIBIT C is incorporated as part of the Original Equipment Manufacturer
(OEM) Purchase Agreement ("Agreement") which together with this EXHIBIT C, and
other cited Exhibits, Schedules and Addendums, form the entirety of the
Agreements, entered into as of the first date written below, by and between
Super Micro Computer, Inc. ("SMCI"), a Delaware corporation, having a principal
place of business at 980 Rock Avenue, San Jose, CA 95131 and NUTANIX INC., a
Delaware Corporation, having a principal place of business at 1740 TECHNOLOGY
DR. SUITE 400, SAN JOSE, CA, 95110 and NUTANIX NETHERLANDS B.V. incorporated and
registered in The Netherlands with its registered office at Scorpius 100, 2132
LR Hoofddorp, The Netherlands (collectively Nutanix Inc. and Nutanix
Netherlands, B.V. are referred to as “OEM”). The terms and conditions set forth
in this EXHIBIT C will be construed and governed by the terms and conditions set
forth in the Agreement.


1.
As stated in Section 9.1 of the Agreement, OEM has no inventory liability
inventory other than the Non-Standard Material, which is described in the
spreadsheet attached to this Amendment 2.



2.
Where a component in the list of Non-Standard Material is listed in the “Nutanix
Liability” column as being “[***] of On Hand Value & On Order to Lead Time”,
Nutanix shall only have liability of [***] of the price of the relevant
Non-Standard Material component.



3.
No other changes are made to the Agreement, and following the Amendment Two
Effective Date, all references to the “Agreement” shall mean the Agreement as
amended by this Amendment Two.






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.
NUTANIX INC.
By:    /s/ David Sangster        
Title:     EVP, Engineering & Operations Nutanix
Date: October 31, 2018         
NUTANIX NETHERLANDS, B.V.
By:     /s/ Kenneth Long        
Title:    Director
Date:    October 31, 2018


NUTANIX NETHERLANDS, B.V.
By:     /s/ Servais Willie Ngabo            
Title:    Managing Director
Date:    October 31, 2018


ACKNOWLEDGED AND AGREED


SUPER MICRO COMPUTER INC.
By:     Cenly Chen            
Title:    VP of Sales
Date:    10/31/2018















--------------------------------------------------------------------------------





CONFIDENTIAL


Supermicro Part Number
Nutanix Part Number
Lead Time (Work Days)
Nutanix Liability
Cost $





[***]







